MEMORANDUM**
“The requisite intent” to abandon property “has been held to be present by such *786acts as ... a denial of ownership when questioned, even if the defendant is seen previously in possession of the item.” United States v. Cello, 568 F.2d 1266, 1283 (9th Cir.1977). The district court clearly erred in finding that Defendant did not abandon his jacket. Because Defendant had no privacy interest in his abandoned jacket, he had no standing to challenge its search. See United States v. Huffhines, 967 F.2d 314, 318 (9th Cir.1992).
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.